969 F.2d 218
71 A.F.T.R.2d (RIA) 93-1705
Therese A. BURKE;  Cynthia R. Center;  and Linda G. Gibbs,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 90-5607.
United States Court of Appeals,Sixth Circuit.
July 13, 1992.

Prior report:  --- U.S. ----, 112 S. Ct. 1867, 119 L. Ed. 2d 34.
Before:  MERRITT, Chief Judge;  JONES, Circuit Judge; and WELLFORD, Senior Circuit Judge.

ORDER

1
On May 26, 1992, the Supreme Court reversed our prior judgment and remanded the case to us for further proceedings.   In light of this, it is hereby ordered that the case is remanded to the district court for further proceedings in conformity with the Supreme Court's decision.